
	
		II
		110th CONGRESS
		2d Session
		S. 3421
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the standard mileage rate for charitable purposes to the standard mileage rate
		  established by the Secretary of the Treasury for business
		  purposes.
	
	
		1.Standard mileage rate for
			 charitable purposes same as for business purposes
			(a)In
			 generalSubsection (i) of
			 section
			 170 of the Internal Revenue Code of 1986 (relating to standard
			 mileage rate for use of passenger automobile) is amended by striking 14
			 cents per mile and inserting the standard mileage rate for
			 business purposes prescribed by the Secretary for purposes of this chapter
			 which is in effect on the date of the contribution.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
			
